                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION
                                    No. 2:18-CV-31-BO

DANIEL FELIX and CHRISTINE HUTTEN,                   )
                                                     )
                Plaintiffs,                          )
                                                     )
        V.                                           )              ORDER
                                     )
UNITED STATES ATTORNEY GENERAL,      )
FEDERAL EMERGENCY MANAGEMENT         )
AGENCY, NATIONAL FLOOD INSURANCE     )
PROGRAM, IAT INSURANCE GROUP,        )
OCCIDENTAL FIRE AND CASUALTY         )
COMPANY OF NORTH CAROLINA,           )
DAVID PIRRUNG, and SERVICE INSURANCE )
COMPANY,                             )
                                     )
          Defendants.                )


        This matter is before the Court on plaintiffs' motion to amend their complaint and obtain

. pre-trial resolution [DE 26]; the United States of America's motion to dismiss claims against the

U.S. Attorney General and the Federal Emergency Management Agency (FEMA) [DE 28]; and

plaintiffs' motion to add Bank of America as a defendant, obtain an emergency injunction against

Bank of America, and obtain default judgment against the U.S. Attorney General and FEMA [DE

 31]. Each of the motions is ripe for disposition. For the following reasons, plaintiffs' motion to

amend and obtain pre-trial resolution [DE 26] is GRANTED IN PART and DENIED IN PART,

the motion to dismiss [DE 28] is GRANTED, and plaintiffs' motion to amend and obtain an

emergency injunction and defaultjudgment [DE 31] is DENIED.
                                          BACKGROUND

        In 2007, plaintiffs obtained flood insurance from defendant Service Insurance Company

("Service"). [DE 1,   ii 1]. The Standard Flood Insurance Policy ("SFIP") that plaintiffs      obtained

was written by the FEMA in accordance with the National Flood Insurance Program.

        In October 2016, plaintiffs' home in Frisco, North Carolina was damaged by flooding

caused by Hurricane Matthew. [DE 1, ii 5]. Plaintiffs reported the loss in February 2017, claiming

losses of$62,389.51. Id. Defendant SerVice determined, effectively, that the fi.rst floor of plaintiffs'

home was not above the area's base flood level and therefore not covered by the SFIP. Id.

Defendant Service paid plaintiffs $21,284.33 for the losses they claim are covered by the SFIP. Id.

        In July 2018, plaintiffs brought breach of contract claims against the United States Attorney

General, FEMA, the National Flood Insurance Program, IAT Insurance Group ("IAT"), Occidental

Fire and Casualty Company of North Carolina ("Occidental"), David Pirrung, and Service. [DE

1]. In October, the Court dismissed plaintiffs' claims against IAT, Occidental, and David Pirrung

under Rule 12(b)(6) on the grounds that they were improperly named as defendants. [DE 24].

        Since then, the United States of America as an interested party has moved to dismiss

plaintiffs' claims against the U.S. Attorney General and FEMA on the grounds that neither

defendant was properly served. [DE 26]. Plaintiffs have also filed a number of motions, principally

seeking (1) to amend their complaint to challenge the constitutionality of federal flood insurance

laws and the way those laws have been implemented, among other claims, and obtain pre-trial

resolution of the constitutional challenges; (2) to add Bank of America, plaintiffs' mortgage lender,

as a defendant and obtain an emergency injunction to prevent Bank of America from purchasing

flood insurance on plaintiffs' behalf; and (3) to obtain a default judgment against the U.S. Attorney

General and FEMA. [DE 26, 31].



                                                   2
                                           DISCUSSION

I. The United States of America's motion to dismiss is granted.

       The United States of America, through the United States Attorney for the Eastern District

of North Carolina, moves to dismiss plaintiffs' claims against the U.S. Attorney General and

FEMA under Federal Rule of Civil Procedure 12(b)(5). Under Rule 4(i)(2), a plaintiff bringing a

civil suit against an agency of the United States must serve a copy of the complaint and summons

upon (1) the United States Attorney, or his designee, for the district where the action is pending;

(2) the U.S. Attorney General in Washington, D.C.; and (3) the agency itself. Rule 4(m) further

states that if service is not effected within 90 days of the complaint being filed, "the court ... must

dismiss the action" unless the plaintiff demonstrates good cause to extend the time for service.

       Plaintiffs' complaint was filed on July 10, 2018. [DE 1]. The 90 days that plaintiffs had

to effect proper service elapsed on October 10, 2018. Plaintiffs were responsible for properly

serving copies of the complaint and summons on the U.S. Attorney General, FEMA, and the

United States Attorney for the Eastern District of North Carolina (or his designee). Fed. R. Civ:

P. 4(i)(l) and (2). In lieu of serving the United States Attorney, plaintiffs could have sent copies

by registered or certified mail to the civil-process clerk at the United States Attorney's Office.

Fed. R. Civ. P. 4(i)(l)(A)(ii). Plaintiffs did not do so, serving only the U.S. Attorney General but

not FEMA or the United States Attorney. Plaintiffs' prose status does not excuse them from

compliance with the Federal Rules of Civil Procedure. See McNeil v. United States, 508 U.S.

106, 113 (1993). As plaintiffs have not demonstrated that service was proper or that there is good

cause for extending the service deadline, the motion to dismiss must be granted. Plaintiffs'

claims against the U.S. Attorney General and FEMA are, therefore, dismissed.
II. Plaintiffs' motion to amend and obtain pre-trial resolution is granted in part and denied

in part.

       Plaintiffs seek to amend their complaint to add challenges to the constitutionality of the

federal flood insurance laws which, in effect, require them to obtain flood insurance. They then

seek pre-trial resolution of those constitutional claims. Plaintiffs also seek to amend their

complaint to add damages claims arising from the denial of the full amount of their flood insurance

claim. Plaintiffs' motion is granted in part and denied in part.

       Under Rule 15, "a party may amend its pleading only with the opposing party's written

consent or the court's leave." Fed. R. Civ. P. 15(a)(2). But courts "should freely give leave when

justice so requires." Id. "[L]eave to amend a pleading should be denied only when the amendment

would be prejudicial to the opposing party, there has been bad faith on the part of the moving party,

or the amendment would be futile." Edwards v. City of Goldsboro, 178 F.3d 231, 242 (4th Cir.

1999) (citation omitted).

       Permitting plaintiffs to amend their complaint to add challenges to the constitutionality of

the National Flood Insurance Program (NFIP) and the way that it is administered would be futile.

The Fourth Circuit has repeatedly recognized that the NFIP, the way that FEMA permits private

insurance companies to administer the program, and FEMA's SFIP are constitutional. See, e.g.,

Studio Frames Ltd v. Standard Fire Ins. Co., 483 F.3d 239, 243-45 (4th Cir. 2007); see also Battle

v. Seibels Bruce Ins. Co., 288 F.3d 596, 598-600 (4th Cir. 2002). Plaintiffs primarily argue that

the complexity of the NFIP and its related programs disadvantages them and violates their due

process rights. They argue that the program is discriminatory against low-income homeowners

and, therefore, unconstitutional. Even construing plaintiffs; proposed amendments generously, it

is unlikely that their constitutional claims against the NFIP, FEMA, or any other government entity



                                                  4
would be cognizable. See Moffett v. Computer Sciences Corp., 457 F. Supp. 2d 571, 578-80 (D.

Md. 2006) (finding a Bivens claim for due process violations brought against FEMA by individuals

whose homes were damaged in a flood inappropriate given that Congress provided alternative

remedies to aggrieved policyholders).

        But, construing plaintiffs' constitutional claims as procedural due process claims alleging

the l1nlawful deprivation of property without due process of law, it is clear that plaintiffs' claims

must fail. In weighing a procedural due process claim, a court must first determine "whether there exists

a liberty or property interest which has been interfered with by the State" and, second, "whether

the procedures attendant upon that deprivation were constitutionally sufficient." Kentucky Dep 't

of Corrections v. Thompson, 490 U.S. 454, 460 (1989) (citing Board of Regents ofState Colleges

v. Roth, 408 U.S. 564, 571 (1972) and Hewitt v. Helms, 459 U.S. 460, 472 (1983)). The essential

components of due process are prior notice and the opportunity to be heard. Armstrong v. Manzo,

380 U.S. 545, 552 (1965). Clearly, the array of federal flood insurance programs that Congress has

devised do afford homeowners like plaintiffs' basic procedural due process rights. In fact, they are

here in federal court attempting to vindicate those rights, arguing that their flood insurance claim

was improperly denied. Plaintiffs' constitutional challenges fail as a matter of law for more than

one reason and permitting plaintiffs to amend their complaint to add such challenges would be

futile. Fundamentally, plaintiffs bring breach of contract claims and the ultimate outcome of this

dispute depends upon the particular facts of their case: whether the first level of plaintiffs' home

was sufficiently elevated to satisfy the language of their insurance policy and whether their claim

was improperly handled. Adding constitutional challenges at this stage, and resolving them before

trial as plaintiffs request, would be futile.




                                                   5
        But, to the extent that plaintiffs seek to add new claims for harm to their property and their

health that resulted from the denial of plaintiffs' flood insurance claim, plaintiffs may do so. It is

not clear that these amendments would be futile, there does not appear to have been any bad faith

on plaintiffs' part, and as pro se litigants they are entitled to some additional leeway. Thus,

plaintiffs may amend their complaint to add additional damages claims arising from the denial of

their flood insurance claim, but may not amend their complaint to add challenges to the

constitutionality of the NFIP and related programs. Plaintiffs' motion is, therefore, granted in part

and denied in part.

III. Plaintiffs' motion to add Bank of America as a defendant, obtain an emergency

injunction against Bank of America, and obtain default judgment against the U.S. Attorney

General and FEMA is denied.

        Plaintiffs also seek to add Bank of America as a defendant, obtain an emergency injunction

to prevent Bank of America from purchasing flood insurance on plaintiffs' behalf for the duration

of this litigation, and obtain default judgment against the U.S. Attorney General and FEMA. At

the outset, because plaintiffs' claims against the U.S. Attorney General and FEMA must be

dismissed for improper service, default judgment is not appropriate and plaintiffs' motion to that

effect is denied.

        A motion to amend that seeks to add additional parties implicates.both Rule 15 and Rule

20 of the Federal Rules of Civil Procedure. See Hinson v. Norwest Fin. SC:, Inc., 239 F.3d 611,

618 (4th Cir. 2001 ). Again, under Rule 15, "a party may amend its pleading only with the opposing

party's written consent or the court's leave." Fed. R. Civ. P. 15(a)(2). Courts "should freely give

leave when justice so requires," Fed. R. Civ. P. 15(a)(2), denying permission "only when the

amendment would be prejudicial to the opposing party, there has been bad faith on the part of the



                                                  6
 moving party, or the amendment would be futile." Edwards, 178 F.3d at 242. Rule 20 provides

 that "[p ]ersons ... may be joined in one action as defendants if: (A) any right to relief is asserted

 against them ... with respect to or arising out of the same transaction, occurrence, or series of

 transactions or occurrences; and (B) any question of law or fact common to all defendants will

 arise in the action." Fed. R. Civ. P. 20(a)(2). Thus, in deciding whether parties may be properly

 joined under Rule 20(a), courts consider two factors: (1) whether the right to relief arises "out of

 the same transaction, occurrence, or series of transactions or occurrences," and (2) whether there

 is a question of law or fact common to the defendants.

         Permitting plaintiffs to add Bank of America as a defendant would be futile. Effectively,

 plaintiffs argue that it is unconstitutionally discriminatory for banks extending home loans to

 require borrowers to obtain flood insurance policies. The Flood Disaster Protection Act of 1973

 requires flood insurance for the duration of mortgage loans secured by improved real property

 located within a Special Flood Hazard Area. See 42 U.S.C. § 4012a. The minimum coverage

 amounts are also set by federal law. While plaintiffs allege that Bank of America's conduct is

 improper or unconstitutional, their dispute is really with the federal statutes that Bank of America

 complies with. And, as addressed above, it would be futile to permit plaintiffs to amend their

 complaint to challenge the constitutionality of the NFIP, Flood Disaster Protection Act, National

 Flood Insurance Act of 1968, and other related statutes and regulations which have created the

_nation's flood insurance programs. Plaintiffs have not sufficiently alleged claims against Bank of

 America that arise out of the same transaction or occurrence as their claims against the remaining

 defendant or that any such claims raise common questions oflaw or fact. Rather, plaintiffs ask that

 the Court relieve them from the requirements of federal law, relief that the Court cannot afford.




                                                   7
Accordingly, plaintiffs' motion to amend their complaint to add Bank of America as a defendant

must be denied as futile.

       Further, plaintiffs' motion. for an emergency injunction against Bank of America fails as a

matter oflaw. The purpose of a temporary restraining order or preliminary injunction is to maintain

the status quo while a lawsuit is pending. League of Women Voters ofNC v. NC, 769 F.3d 224,

236 (4th Cir. 2014). Whether requesting a temporary restraining order or a preliminary injunction,

a movant "must establish that he is likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities tips in his favor,

and that an injunction is in the public interest." Winter v. Natural Res. Def Council, Inc., 555 U.S.

7, 20 (2008). "Critically, each of these four requirements must be satisfied." League of Women

Voters, 769 F.3d at 249. A plaintiff can obtain an injunction only if "he demonstrates a clear

likelihood of success on the merits, and the balance of equities favors him, and the injunction is in

the public interest." Id. at 250. Here, plaintiffs complain that they are forced to either purchase

flood insurance or have it purchased on their behalf by Bank of America, even though the flood

insurance does not adequately cover their property. But plaintiffs have not sufficiently alleged that

each of the four requirements are met; in particular, they have not shown likelihood of success on

the merits or the likelihood of irreparable harm. The instant suit, arising from plaintiffs' flood

insurance claim following Hurricane Matthew, has not relieved plaintiffs of the obligations

imposed by their contract with their mortgage lender and their lender is still required to comply

with federal law. Plaintiffs do not argue that their home has been improperly located within a

Special Flood Hazard Area. As such, they must obtain at least the federal minimum coverage or

they will be in breach of their mortgage contract. The motion for an emergency injunction is,

therefore, denied.



                                                  8
                                       CONCLUSION

      For the reasons discussed above, plaintiffs' motion to amend and obtain pre-trial resolution

[DE 26] is GRANTED IN PART and DENIED IN PART, the motion to dismiss [DE 28] is

GRANTED, and plaintiffs' motion to amend and obtain an emergency injunction and default

judgment [DE 31] is DENIED.



SO ORDERED, this   _h_ day of January, 2019.


                                          ~L~/5~
                                            CHIEF UNITED STATES DISTRICJUDGE




                                               9
